Name: Commission Regulation (EC) No 37/95 of 10 January 1995 on the issuing of import documents for preserved tuna and bonito of certain species from certain third countries
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  foodstuff;  cooperation policy;  fisheries
 Date Published: nan

 12. 1 . 95 Official Journal of the European Communities No L 8 /11 COMMISSION REGULATION (EC) No 37/95 of 10 January 1995 on the issuing of import documents for preserved tuna and bonito of certain species from certain third countries whereas the issuing of these documents to new importers should accordingly be suspended, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 3318/94 (2), Having regard to Commission Regulation (EEC) No 3900/92 of 23 December 1992 laying down special detailed rules for the application of Regulation (EEC) No 3759/92 as regards the Community import arrangements for preserved tuna, bonito and sardines of certain species from certain third countries (3), as last amended by Regu ­ lation (EC) No 3267/94 (4), and in particular Article 3 ( 1 ) thereof, Whereas Article 3 (1 ) of Regulation (EC) No 3900/92 has allocated 22 655 tonnes of the available quantity of 151 035 tonnes to new importers ; whereas Article 4 (2) of that Regulation provides that if the quantities for which import documents have been applied for exceed the available quantities the Commission is to fix a single percentage figure by which the quantities applied for are to be reduced ; Whereas on 2 and 3 January 1995 the quantities applied for by new importers exceed the quantities available ; whereas the extent to which import documents may be issued should accordingly be determined ; Whereas the quantities for which import documents have been issued have reached the amount of 22 655 tonnes ; Article 1 Import documents for preserved tuna of the genus Thunnus, skipjack or stripe-bellied bonito (Euthynnus pelamify and other species of the genus Euthynnus falling within CN codes 1604 14 14, 1604 14 18 , 1604 19 39 and ex 1 604 20 70, from the third countries referred to in Article 1 ( 1 ) of Regulation (EEC) No 3900/92, applied for under Article 3 ( 1 ) (b) of that Regulation on 2 and 3 January 1995 and forwarded to the Commission on 4 January 1995, shall be issued for up to 19,30 % of the quantities applied for. The issuing of import documents for the products referred to in the first subparagraph is hereby suspended for applications under Article 3 ( 1 ) (b) of Regulation (EEC) No 3900/92 lodged from 4 January 1995 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1995. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388 , 31 . 12. 1992, p. 1 . (2) OJ No L 350, 31 . 12. 1994, p. 15 . (3) OJ No L 392, 31 . 12. 1992, p. 26 . (4) OJ No L 339, 29. 12. 1994, p. 41 .